Case 3:18-cv-01099-NJR-RJD Document 28 Filed 10/15/18 Page 1 of 6 Page ID #556


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TODD RAMSEY, FREDERICK                     )
  BUTLER, MARTA NELSON, DIANE                )
  LEWIS, SIMONE ADAMS,                       )
  KASANDRA ADAMS, and BRIAN                  )
  ADAMS, individually and as                 )
  representatives of a class of similarly    )
  situated persons of, and on behalf of,     )
  the Philips North America 401(k) Plan,     )
                                             )
                      Plaintiffs,            )
                                             )
  vs.                                        )   Case No. 18-CV-1099-NJR-RJD
                                             )
  PHILIPS NORTH AMERICA LLC,                 )
                                             )
                      Defendant.             )

                           FINAL APPROVAL ORDER

 ROSENSTENGEL, District Judge:

        Pending before the Court is the parties’ joint motion for final approval of the

 settlement of this action (the “Class Action”) pursuant to the terms of the Class Action

 Settlement Agreement dated May 11, 2018 (the “Settlement Agreement”) (Doc. 23).

        On June 12, 2018, the Court preliminarily approved the Settlement Agreement

 (Doc. 19). On October 12, 2018, the Court held a Final Fairness Hearing, at which all

 interested persons were given an opportunity to be heard. The Court has read and

 considered all submissions made in connection with the Settlement Agreement,

 including statements made in open court at the Final Fairness Hearing, and now

 ORDERS and ADJUDGES as follows:

        For purposes of this Final Approval Order, capitalized terms used below have the

 Definitions in the Settlement Agreement, which is incorporated into this Order by

                                      Page 1 of 6
Case 3:18-cv-01099-NJR-RJD Document 28 Filed 10/15/18 Page 2 of 6 Page ID #557


 reference.

        In accordance with the Court’s Preliminary Approval Order (Doc. 19), notice was

 timely distributed by first-class mail to all members of the Settlement Class who could be

 identified with reasonable effort, and notice was published on the website maintained by

 Class Counsel. In addition, pursuant to the Class Action Fairness Act, 29 U.S.C. § 1711, et

 seq., notice was provided to the Attorneys General for each of the states in which a

 Settlement Class Member resides, the Attorney General of the United States, and the

 United States Secretary of Labor.

        The form and methods of notifying the Settlement Class of the terms and

 conditions of the proposed Settlement Agreement met the requirements of Federal Rule

 of Civil Procedure 23(c)(2), any other applicable law, and due process, and constituted

 the best notice practicable under the circumstances. Due and sufficient notices of the

 fairness hearing and the rights of all Settlement Class Members have been provided to all

 people, powers, and entities entitled to notice.

        All requirements of the Class Action Fairness Act, 29 U.S.C. § 1711, et seq., have

 been met.

        Members of the Settlement Class had the opportunity to be heard on all issues

 regarding the resolution and release of their claims by submitting objections to the

 Settlement Agreement to the Court. Only one Settlement Class Member—out of 55,750—

 filed an objection, which was really a request to opt out of the settlement (Doc. 22). For

 the reasons expressed on the record at the hearing on October 12, 2018, this

 objection/request for opt out is OVERRULED.



                                        Page 2 of 6
Case 3:18-cv-01099-NJR-RJD Document 28 Filed 10/15/18 Page 3 of 6 Page ID #558


        The motion for final approval of the Settlement Agreement (Docs. 23 and 24) is

 GRANTED, the settlement of the Class Action is APPROVED as fair, reasonable, and

 adequate to the Plan and the Class, and the Settling Parties are directed to take the

 necessary steps to effectuate the terms of the Settlement Agreement.

        The operative complaint and all claims asserted in it are DISMISSED with

 prejudice and without costs to any of the Settling Parties, other than as provided for in

 this Settlement Agreement.

        The Plan, the Class Representatives, and the Class Members (and their respective

 heirs, beneficiaries, executors, administrators, estates, past and present partners, officers,

 directors, agents, attorneys, predecessors, successors, and assigns) on behalf of

 themselves and on behalf of the Plan, fully, finally, and forever settle, release, relinquish,

 waive, and discharge Defendant, the Plan, and all Released Parties from the Released

 Claims, regardless of, e.g., whether or not such Class Members have executed and

 delivered a Former Participant Claim Form, whether or not such Class Members have

 filed an objection to the Settlement or to any application by Class Counsel for an award

 of Attorneys’ Fees and Costs, and whether or not the objections or claims for distribution

 of such Class Members have been approved or allowed.

         The Class Members and the Plan acting individually or together, or in

 combination with others, are barred from suing or seeking to institute, maintain,

 prosecute, argue, or assert in any action or proceeding (including but not limited to an

 Internal Revenue Service determination letter proceeding, a Department of Labor

 proceeding, an arbitration, or a proceeding before any state insurance or other



                                         Page 3 of 6
Case 3:18-cv-01099-NJR-RJD Document 28 Filed 10/15/18 Page 4 of 6 Page ID #559


 department or commission), any cause of action, demand, or claim on the basis of,

 connected with, or arising out of any of the Released Claims. Nothing in this Final

 Approval Order shall preclude any action to enforce the terms of the Settlement

 Agreement in accordance with the procedures set forth in the Settlement Agreement.

       Class Counsel, the Class Representatives, the Class Members, or the Plan may later

 discover facts in addition to or different from those that they know or believe to be true

 with respect to the Released Claims. Such facts, if known by them, might have affected

 the decision to settle with Defendant, the Plan, and the Released Parties or the decision

 to release, relinquish, waive, and discharge the Released Claims, or might have affected

 the decision of a Class Member not to object to the Settlement. Nonetheless, each Class

 Representative, Class Member, and the Plan has hereby fully, finally, and forever settled,

 released, relinquished, waived, and discharged any and all Released Claims, and each

 Class Representative, Class Member, and the Plan has hereby acknowledged that the

 foregoing waiver was bargained for separately and is a key element of the Settlement

 embodied in the Settlement Agreement of which this release is a part.

       The Class Representatives, Class Members, and the Plan hereby settle, release,

 relinquish, waive, and discharge any and all rights or benefits they may now have, or in

 the future may have, under any law relating to the releases of unknown claims, including

 without limitation, Section 1542 of the California Civil Code, which provides: “A general

 release does not extend to claims which the creditor does not know or suspect to exist in

 his favor at the time of executing the release, which if known by him must have materially

 affected his settlement with the debtor.” The Class Representatives, Class Members, and



                                       Page 4 of 6
Case 3:18-cv-01099-NJR-RJD Document 28 Filed 10/15/18 Page 5 of 6 Page ID #560


 the Plan with respect to the Released Claims also hereby waive any and all provisions,

 rights and benefits conferred by any law or of any State or territory within the United

 States or any foreign country, or any principle of common law, which is similar,

 comparable or equivalent in substance to Section 1542 of the California Civil Code.

        The Court finds that it has subject matter jurisdiction over the claims in this action

 and personal jurisdiction over the Class Members pursuant to the provisions of the

 Employee Retirement Income Security Act (“ERISA”), and the Court expressly retains

 that jurisdiction for purposes of enforcing this Final Approval Order and the Settlement

 Agreement. Any motion to enforce this Final Approval Order or the Settlement

 Agreement, including by way of injunction, may be filed in this Court, and the provisions

 of the Settlement Agreement and/or this Final Approval Order also may be asserted by

 way of an affirmative defense or counterclaim in response to any action that is asserted

 to violate the Settlement Agreement.

        Each member of the Class shall hold harmless Defendant, Defense Counsel, the

 Released Parties, and the Plan for any claims, liabilities, attorneys’ fees, and expenses

 arising from the allocation of the Gross Settlement Amount or Net Settlement Amount

 and for all tax liability and associated penalties and interest as well as related attorneys’

 fees and expenses.

        The Settlement Administrator shall have final authority to determine the share of

 the Net Settlement Amount to be allocated to each Current Participant and each

 Authorized Former Participant.




                                         Page 5 of 6
Case 3:18-cv-01099-NJR-RJD Document 28 Filed 10/15/18 Page 6 of 6 Page ID #561


          With respect to payments or distributions to Authorized Former Participants, all

 questions not resolved by the Settlement Agreement shall be resolved by the Settlement

 Administrator in its sole and exclusive discretion.

          With respect to any matters that arise concerning distributions to Current

 Participants (after allocation decisions have been made by the Settlement Administrator

 in its sole discretion), all questions not resolved by the Settlement Agreement shall be

 resolved by the Plan’s Administrator pursuant to the applicable law and governing Plan

 terms.

          Within 21 calendar days following the issuance of all settlement payments to Class

 Members, the Settlement Administrator shall prepare and provide to Class Counsel and

 Defense Counsel a list of each person who was issued a settlement payment and the

 amount of such payment.

          Upon entry of this Final Approval Order, all Class Members and the Plan shall be

 bound by the Settlement Agreement as amended and by this Final Approval Order.

          IT IS SO ORDERED.

          DATED: October 15, 2018


                                                         ___________________________
                                                         NANCY J. ROSENSTENGEL
                                                         United States District Judge




                                         Page 6 of 6
